     Case 3:19-cv-00637-RAH-SRW Document 11 Filed 12/17/20 Page 1 of 2




                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF ALABAMA
                           EASTERN DIVISION

QUINDRE JACKSON,                         )
                                         )
             Plaintiff,                  )
                                         )
      v.                                 )      Case No. 3:19-cv-637-RAH
                                         )
DEBORAH HILL BIGGERS, et                 )
al.,                                     )
                                         )
             Defendants.                 )


                                     ORDER

      On October 1, 2020, the Magistrate Judge recommended that this case be

dismissed prior to service of process pursuant to 28 U.S.C. § 1915(e)(2)(B)(i) and

(ii) as the claims presented by Plaintiff Quindre Jackson currently provide him no

basis for relief. (Doc. 9.) On October 22, 2020, the Plaintiff filed Objections (Doc.

10) to the Report and Recommendation of the Magistrate Judge. The Court has

conducted an independent and de novo review of those portions of the

Recommendation to which objection is made. See 28 U.S.C. § 636(b). Upon this

Court’s review and consideration of the arguments set forth in the Objections, the

Court agrees with the Magistrate Judge’s findings and analysis.

      Accordingly, it is ORDERED as follows:

      1.     The Objections (Doc. 10) are OVERRULED.
     Case 3:19-cv-00637-RAH-SRW Document 11 Filed 12/17/20 Page 2 of 2




      2.    The Recommendation (Doc. 9) is ADOPTED.

      3.    This case be DISMISSED prior to service of process pursuant to 28

U.S.C. § 1915(e)(2)(B)(ii).

      DONE, this 17th day of December, 2020.

                                     /s/ R. Austin Huffaker, Jr.
                              R. AUSTIN HUFFAKER, JR.
                              UNITED STATES DISTRICT JUDGE
